          Case 3:19-cv-01181-HZ     Document 35      Filed 12/30/19   Page 1 of 1


                     UNITED STATES COURT OF APPEALS
                                                                         FILED
                            FOR THE NINTH CIRCUIT
                                                                         DEC 30 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




 COLLEEN STROEDER,                                  No. 19-36082

                Plaintiff - Appellant,
                                                    D.C. No. 3:19-cv-01181-HZ
   v.                                               U.S. District Court for Oregon,
                                                    Portland
 SERVICE EMPLOYEES
 INTERNATIONAL UNION, LOCAL                         ORDER
 503, OREGON PUBLIC EMPLOYEES
 UNION; et al.,

                Defendants - Appellees.



         The motion filed by the appellant on December 23, 2019 for voluntary

dismissal of this appeal is granted. This appeal is dismissed. See Fed. R. App. P.

42(b).

         This order shall constitute the mandate.



                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT

                                                  By: Marc Eshoo
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7
